  Case 15-39056         Doc 67     Filed 02/05/19 Entered 02/05/19 11:38:56              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-39056
         JERRY D MALLETT
         RENEE JOHNSON MALLETT
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/17/2015.

         2) The plan was confirmed on 02/23/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/17/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,200.00.

         10) Amount of unsecured claims discharged without payment: $106,592.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-39056       Doc 67       Filed 02/05/19 Entered 02/05/19 11:38:56                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $27,388.18
       Less amount refunded to debtor                           $388.18

NET RECEIPTS:                                                                                   $27,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,900.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,239.81
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,139.81

Attorney fees paid and disclosed by debtor:                 $100.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE BANK USA            Unsecured         695.63        737.92           737.92        122.83        0.00
CERASTES LLC                    Unsecured            NA         695.63           695.63        115.79        0.00
FOX VALLEY CU                   Unsecured     38,010.91     27,901.87        27,901.87       4,644.51        0.00
Great Lakes Specialty Finance   Unsecured           0.00           NA               NA            0.00       0.00
Harrivadan K. Gandhi            Unsecured           0.00           NA               NA            0.00       0.00
HRRG                            Unsecured           0.00           NA               NA            0.00       0.00
HSN                             Unsecured           0.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE              Unsecured          86.10        187.61           187.61          31.23       0.00
IL DEPT OF REVENUE              Priority          612.19        133.18           133.18        133.18        0.00
ILLINOIS SECRETARY OF STATE     Unsecured      9,104.50            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority          435.41           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority       4,610.09       2,932.25         2,932.25      2,932.25        0.00
INTERNAL REVENUE SERVICE        Unsecured      4,601.08       5,172.52         5,172.52        861.01        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         235.00        235.00           235.00          39.12       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         411.88        541.49           541.49          90.14       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         795.23           795.23        132.37        0.00
MCSI INC                        Unsecured         500.00           NA               NA            0.00       0.00
MCSI INC                        Unsecured           0.00           NA               NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured      2,154.24            NA               NA            0.00       0.00
MIDLAND FUNDING LLC             Unsecured      1,408.48            NA               NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured           0.00        200.00           200.00          33.29       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured            NA         500.00           500.00          83.23       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured            NA         500.00           500.00          83.23       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured            NA         750.00           750.00        124.84        0.00
NATIONAL ACCOUNT SERVICES       Unsecured          15.99           NA               NA            0.00       0.00
NATIONAL ACCOUNT SERVICES       Unsecured           0.00           NA               NA            0.00       0.00
PORANIA LLC                     Unsecured            NA         430.00           430.00          71.58       0.00
PYOD LLC                        Unsecured            NA         559.48           559.48          93.13       0.00
QUANTUM3 GROUP LLC              Unsecured            NA          67.09            67.09          11.17       0.00
QUANTUM3 GROUP LLC              Unsecured          17.00      3,474.12         3,474.12        578.30        0.00
QUANTUM3 GROUP LLC              Secured       13,350.00     10,400.00        10,400.00      10,400.00     776.75



UST Form 101-13-FR-S (09/01/2009)
 Case 15-39056        Doc 67     Filed 02/05/19 Entered 02/05/19 11:38:56                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim       Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed        Paid           Paid
SANTANDER CONSUMER USA         Unsecured     21,477.68              NA           NA            0.00         0.00
ST IL TOLLWAY AUTHORITY        Unsecured     32,970.95              NA           NA            0.00         0.00
Stellar Recovery Inc           Unsecured         528.00             NA           NA            0.00         0.00
SURE ADVANCE                   Unsecured         285.35             NA           NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         131.36          131.36       131.36          21.87         0.00
VERIZON                        Unsecured            NA         1,701.11     1,701.11        283.16          0.00
VERIZON                        Unsecured            NA         1,184.73     1,184.73        197.21          0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                   $0.00
      Mortgage Arrearage                                   $0.00                $0.00                   $0.00
      Debt Secured by Vehicle                         $10,400.00           $10,400.00                 $776.75
      All Other Secured                                    $0.00                $0.00                   $0.00
TOTAL SECURED:                                        $10,400.00           $10,400.00                 $776.75

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $3,065.43          $3,065.43                  $0.00
TOTAL PRIORITY:                                           $3,065.43          $3,065.43                  $0.00

GENERAL UNSECURED PAYMENTS:                           $45,765.16             $7,618.01                  $0.00


Disbursements:

       Expenses of Administration                             $5,139.81
       Disbursements to Creditors                            $21,860.19

TOTAL DISBURSEMENTS :                                                                        $27,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-39056         Doc 67      Filed 02/05/19 Entered 02/05/19 11:38:56                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
